EXHIBIT 10.83

AMENDMENT 5 TO TRANSITION SERVICES AGREEMENT

THIS AMENDMENT 5 TO TRANSITION SERVICES AGREEMENT (this “Amendment”), is made
and effective as of May 28, 2013, is by and between Dean Foods Company, a
Delaware corporation, (“Dean Foods”) and The WhiteWave Foods Company, a Delaware
corporation (“WhiteWave”).

WHEREAS, Dean Foods and WhiteWave previously entered into a Transition Services
Agreement dated October 25, 2012, which became effective as of October 31, 2012
(as amended by Amendments 1 and 2, 3, 4, the “Agreement”); and

WHEREAS, Dean Foods and WhiteWave desire to amend a Schedule to the Agreement to
modify certain end dates and base costs as reflected in the Schedules to the
Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto agree as follows:

1. Capitalized Terms. Capitalized terms contained in this Amendment and not
otherwise defined shall have the meaning ascribed to them in the Agreement.

2. Amendments to Schedules.

(a) Schedule B of the Agreement is hereby amended to include the end dates and
base costs set forth on Exhibit I hereto.

3. Binding Effect and Assignment. This Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors and permitted
assigns, except as is otherwise expressly provided herein or in the Agreement.

4. The Agreement. All other terms and provisions of the Agreement not expressly
modified by this Amendment shall remain in full force and effect and are hereby
expressly ratified and confirmed.

5. Titles. The titles of the articles, sections and subsections of this
Amendment are for convenience of reference only and shall not be considered a
part of or affect the construction or interpretation of any provisions of this
Amendment. The words “herein,” “hereof,” “hereto” and “hereunder” and other
words of similar import refer to this Amendment as a whole and not to any
particular Article, Section or other subdivision.

6. Execution. This Amendment may be executed in any number of original,
facsimile, or portable document format (pdf) counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their proper and duly authorized representatives as of the date first set forth
above.

 

DEAN FOODS COMPANY By:    /S/    SHAY BRAUN         Name: Shay Braun Title:
Senior Vice President

 

THE WHITEWAVE FOODS COMPANY By:    /S/    ROGER THEODOREDIS         Name: Roger
Theodoredis Title: Executive Vice President and General Counsel



--------------------------------------------------------------------------------

EXHIBIT I

Schedule B—WhiteWave As Provider

 

Service

   New End
Date      New Base Cost
($/Month)  

Research & Development

     

•   Pilot plants, sensory, pkg. lab, customer service center and general
facilities

     12/31/14         43,833   

QA Lab Services

     

•   Lab testing services performed and/or management at WW

     12/31/14         20,000   